Citation Nr: 1302519	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-27 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to basic eligibility for education benefits under the Montgomery GI Bill-Selected Reserves (MGIB-SR).

2.  Entitlement to basic eligibility for education benefits under the Reserve Educational Assistance Program (REAP).

(The issue of entitlement to a disability rating greater than 20 percent for fracture, distal tibia and fibula is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Mother
ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had service in the Army Reserves with active duty for training (ACDUTRA) service from February 1980 to August 1980 and in the Army National Guard from September 1984 to November 1989. The Veteran had active duty service from January 1990 to August 1993. The Veteran is barred from receiving VA benefits for this period of service between January 1990 and August 1993 as his service was characterized as dishonorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

The Board notes that the Veteran clearly indicated at his September 2012 Board hearing that he is no longer seeking entitlement to basic eligibility for education benefits under the MGIB-SR and under the REAP.  These issues, which have been certified to the Board for review, must therefore be dismissed.


FINDINGS OF FACT

1.  At the September 2012 Board hearing, prior to promulgation of a decision in the appeal, the Veteran indicated that he would like to withdraw the appeal as to the issue of entitlement to basic eligibility for education benefits under the MGIB-SR.

2.  At the September 2012 Board hearing, prior to promulgation of a decision in the appeal, the Veteran indicated that he would like to withdraw the appeal as to the issue of entitlement to basic eligibility for education benefits under the REAP.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to basic eligibility for education benefits under the MGIB-SR, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to basic eligibility for education benefits under the REAP, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated at his September 2012 Board hearing, that he wanted to withdraw the issues of entitlement to basic eligibility for education benefits under the MGIB-SR and under the REAP.  See hearing transcript.  As the Veteran has withdrawn his appeal regarding these issues, hence there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the claims are therefore dismissed.


ORDER

The appeal regarding the Veteran's claim for entitlement to basic eligibility for education benefits under the MGIB-SR, is dismissed.

The appeal regarding the Veteran's claim for entitlement to basic eligibility for education benefits under the REAP, is dismissed.



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


